821 F.2d 222
Robert (Bobby) SMITH, et al., Appellees,v.Vernon Lee BOUNDS, etc. et al., Appellants.
No. 86-7579.
United States Court of Appeals,Fourth Circuit.
June 18, 1987.

1
On Petition for Rehearing with Suggestion for Rehearing In Banc.


2
Prior Report:  813 F.2d 1299.

ORDER

3
The appellants' petition for rehearing and suggestion for rehearing in banc were submitted to this Court.


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the October session of Court.